Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. (US 2012/0120635)(hereinafter Strong) in view of Savage, Jr. (US 5,068,771) and Yatsuda et al. (US 2005/0057917) (hereinafter Yatsuda).
Re claim 1: Strong teaches a medical headlamp assembly, comprising: (a) a headlamp (20, fig. 1) adapted to emit light from a front surface (front surface of 42, fig. 3) and having: (i) a light source (50, fig. 5A) having a beam width (see fig. 9); and (b) a support assembly (12, 13, 
However, Strong fails to teach an annular light block, having a rear surface, thinner than 75 µm, positioned to block peripheral light produced by the light source, thereby leaving a central beam, having a beam width that is about equal to said beam width of said light source.
Savage teaches an annular light block (218, fig. 10), having a rear surface (rear surface opposite 120, fig. 10), positioned to block peripheral light (120 is capable of blocking light which is reflected backwards, fig. 10) produced by the light source (16), thereby leaving a central beam (beam emitted by 171a, fig. 10), having a beam width (beam width of 171a, fig. 1) that is about equal to said beam width of said light source light beam (light beam emitted by 16) (Note: the beam widths are about equal since only a little amount of residual lighting is blocked by the sides of 120, 170 in figure 10. Additionally, Savage satisfies the positioning of the structure to produce the recited lighting output).
Yatsuda teaches a light block (24a, fig. 5) (light shielding portion, see para [0101]) is thinner than 75 µm (100 nm or more, see para [0101]).
Therefore, in view of Savage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a annular light block having a back surface and light source of Strong such that the annular light block is positioned to block peripheral light produce by the light source, thereby leaving a central beam, having a beam width that is about equal to said beam width of said light source light beam, in order to minimize the gap between the light source and optical assembly thereby reducing light leakage and increasing the light output.


Re claim 2: Strong fails to teach said annular light block is thinner than 40 µm. 20 
Yatsuda teaches a light block (24a, fig. 5) (light shielding portion, see para [0101]) is thinner than 75 µm (100 nm or more, see para [0101]).
Therefore, in further view of Yatsuda, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to change thickness of the annular light block of Strong in view of Savage such that the light block is thinner than 75 µm as taught by Yatsuda, in order to yield the predictable result of reduced size/weight and material costs.

Re claim 3: Strong teaches said light source (50, fig. 4A) is an LED assembly (see para [0032]).  

Re claim 4: Strong teaches said LED assembly (50, fig. 4A) includes a dome lens (50A, fig. 7) encasing an LED (50) (see para [0035] and [0039]).  

Re claim 5: Strong fails to teach said annular light block defines a central aperture and said dome lens protrudes through said central aperture.  

Therefore, in view of Savage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an annular light block defines a central aperture and said dome lens protrudes through said central aperture, in order to minimize the gap between the light source and optical assembly thereby reducing light leakage and increasing the light output.
 
Re claim 6: Strong fails to teach said annular light block is located within 1 cm of said light source.  
Savage teaches said annular light block (218, fig. 10) is located within 1 cm (218 is contacting 16, fig. 10) of said light source (16, fig. 10).
Therefore, in view of Savage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a annular light block and light source of Strong such that said annular light block is located within 1 cm of said light 25 source, in order to minimize the gap between the light source and optical assembly thereby reducing light leakage and increasing the light output.
 	
Response to Amendment
The declarations under 37 CFR 1.132 filed 1/14/2021 are insufficient to overcome the rejection of claims 1-6 based upon 35 U.S.C. 103 as set forth in the last Office action because:  The applicant's evidence for unexpected results is insufficient. The examiner notes that the 

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. 
Regarding applicant's argument that "Whatever savings in size or weight that there might be are infinitesimal and could not possibly make a difference in the user experience … Any skilled person would understand and would not see a benefit of "reduced material costs and size for the headlamp" because those benefits would be so infinitesimal as to be immaterial, and would be greatly outweighed by increased manufacturing costs", the examiner respectfully disagrees. The examiner notes that the motivation provided in the combination is to reduce the material costs of providing the annular block not reducing material costs of the entire headlamp. Furthermore, the examiner notes that the applicant has not provided any reason why reducing a size of the annular light block would not lead to a reduced size/weight or cost in materials used to make the annular light block. The examiner notes that applicant's statement that "the savings in size and weight are infinitesimal as to be immaterial, and would be greatly outweighed by 
	Regarding applicant's argument that "this was an accidental discovery, yielding an entirely unexpected result…", the examiner respectfully disagrees. The examiner notes that unexpectedly arriving at a result is not the same an unexpected result of experimentation. The declaration of John T. Ferguson describes unexpectedly arriving at the result of creating a sharp boundary of light. However, the affidavit does not show how changing the thinness of a light block to create a sharp boundary of light is an unexpected result. Providing a light blocking element around a light source would predictably provide a sharp boundary due to the sharp contrast in an area between the light being emitted and the area of light being blocked. Furthermore, the affidavit nor the applicant's disclosure do not provide any experimental test data to show that there was an unexpected result due to changing the thinness of the light block to 75 µm.
Regarding applicant's argument that the Yatsuda reference "is not reasonably pertinent to finding a solution to the problem faced by the inventor. … it is not in the same field of endeavor ...", the examiner respectfully disagrees. The examiner notes that the applicant's problem is to create a bright beam of light that was homogenous and uniform in brightness and color as stated in page 1 lines 17-21 of the specification. The light shielding portion of Yatsuda aims to improve extraction efficiency of light emitted from an LED chip resulting in higher brightness and larger quantity for white light as stated in paragraph [0009]. As such Yatsuda is reasonably pertinent to the problem of applicant's claimed invention. The examiner additionally notes that Yatsuda is in the same field of endeavor since it pertains to lighting and optical systems. Furthermore, although Yatsuda's vehicle headlight is different classification than applicant's medical 
Regarding applicant's argument that "there is a great difference between a thin coating and a thin light block part" and "disclosing a thin coating does not disclose a thin separate light block", the examiner notes that the claims can be broadly interpreting where the thin coating can be interpreted as the thin light block part since the coating is capable of blocking light in the case of Yatsuda. Furthermore, the examiner notes that the claims do not sufficiently structurally distinguish the light block from the thin light blocking coating of Yatsuda. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Romano et al. (US 5,622,426) and Maglica et al. (US 4,885,668) disclose a similar light block.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.